  Case: 4:19-cr-00063-AGF Doc. #: 73 Filed: 09/24/19 Page: 1 of 3 PageID #: 183


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                    (ST. LOUIS)


UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
vs.                                                 ) Case No.: 4:19 CR 63 AGF
                                                    )
DEAN ALLEN McBAINE,                                 )
                                                    )
       Defendant.                                   )



      DEFENDANT’S RESPONSE IN OPPOSITION TO GOVERNMENT’S NOTICE
       OF INTENT TO ADMIT EVIDENCE PURSUANT TO FED. R. EVID. 404(b)

       COMES NOW Defendant Dean Allen McBaine, by and through his counsel, Patrick S.

Kilgore, and respectfully submits this Response In Opposition to the Government’s Notice of

Intent to Seek Admission of Evidence Pursuant to Fed. R. Evid. 404(b).

       The government seeks to admit at trial evidence of allegations and suggestions of other bad

acts related to a domestic incident between the Defendant and his wife on August 16, 2018. This

evidence is not relevant to the charged offenses, is not admissible under Rule 404(b), and should

be excluded as more prejudicial than probative under Federal Rule of Evidence 403. For the

above reasons, and for the reasons set forth below, the Court should deny the Government’s

Motion.

                                           BACKGROUND

               Defendant McBaine is charged with one count of knowingly possessing a

destructive device that was not registered to him in the National Firearms Registration and

Transfer Record, in violation of Title 26, United States Code, Section 5861(d), This charge stems

from an explosion in his ex-wife Kathryn Motes’ driveway that destroyed her vehicle on

September 2, 2018.
  Case: 4:19-cr-00063-AGF Doc. #: 73 Filed: 09/24/19 Page: 2 of 3 PageID #: 184


        The government seeks to introduce at trial the following evidence:

           Testimony of Defendant’s estranged wife, Cassie McBaine.

           Testimony from Cassie McBaine that on August 16, 2018 the Defendant threw a

            television at her and their 2 year old child in common.

           Testimony from Cassie McBaine that the Defendant on August 16, 2018 angrily

            discharged a firearm into the ceiling of their bedroom.

           Testimony from Cassie McBaine that the bullets fired on August 16, 2018 lodged into

            the wall of an upstairs bedroom when Ethan McBaine, the 13 year old son of the

            Defendant and his ex-wife, was sleeping.

                                                ARGUMENT

        In order to be admissible under Rule 404(b), evidence must pass a four prong test: (1)

relevant to a material issue; (2) proved by a preponderance of the evidence; (3) higher in probative

value than in prejudicial effect; and (4) similar in kind and close in time to the crime charged.”

United States v. Vieth, 397 F.3d 615, 617-18 (8th Cir. 2005). The testimony of Cassie McBaine

fails all four prongs.

        The Government argues it seeks to introduce the testimony of Cassie McBaine and the

evidence of the August 16, 2018 domestic incident as it asserts it is “inextricably intertwined with

the charged crime” and as it shows motive.     Specifically, the Government argues that without

Cassie McBaine’s testimony, the jury would be left to wonder why the Defendant would drive

from Jefferson City to St. Louis to detonate an unregistered explosive device under Kathryn

Motes' automobile and further argues that the admission of her testimony gives a total picture or

complete story of the charged crime.
 Case: 4:19-cr-00063-AGF Doc. #: 73 Filed: 09/24/19 Page: 3 of 3 PageID #: 185




       Defendant argues that that the Government can explain motive and present the jury with a

total picture exclusively through Kathryn Motes’ testimony. Motes can testify that she picked up

Ethan McBaine from the Defendant in August and obtained a restraining order barring Defendant

McBaine from contacting them at that time. She can also testify that she stopped awarding

construction jobs to the Defendant on or about that time. Cassie McBaine’s testimony regarding

an estranged marriage, a domestic incident, a thrown TV and shots fired is irrelevant, not proven,

prejudicial and not similar in kind or close in time to the instant offense.

       WHEREFORE, for the foregoing reasons, the Court should deny the Government’s

Motion and exclude the use of the proposed Rule 404(b) evidence and the testimony of Cassie

McBaine.



                                               Respectfully submitted,


                                       By:     /S/ Patrick S. Kilgore
                                               PATRICK S. KILGORE, #44150MO
                                               Attorney for Defendant
                                               1015 Locust Street, Suite 914
                                               St. Louis, Missouri 63101
                                               (314)621-1800/Facsimile 621-4222




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2019 the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon John
Davis, United States Attorneys Office.

                                               /S/ Kristy L. Ridings
